Citation Nr: 0432745	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to service connection for hepatitis-B.

2.  Entitlement to service connection for hepatitis-C.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as numbness of hands and fingers.

4.  Entitlement to service connection for bilateral otitis 
externa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2001 by the Chicago, Illinois, 
Regional Office (CO) of the Department of Veterans Affairs 
(VA).

The Board notes that the veteran is in receipt of a total 
disability evaluation based on individual unemployability due 
to service connected disabilities from August 17, 2001.

FINDINGS OF FACT

1.  Hepatitis was not present in service, and there is no 
competent medical evidence relating current hepatitis-B or 
hepatitis-C to the veteran's active service.

2.  Bilateral carpal tunnel syndrome was not present in 
service, and there is no competent medical evidence relating 
current bilateral carpal tunnel syndrome to the veteran's 
active service.

3.  Otitis externa of the right ear was not present in 
service, and there is no competent medical evidence relating 
otitis externa of the right ear to the veteran's active 
service.

4.  Otitis externa of the left ear was present in service, 
and there has been continuity of symptomatology of otitis 
externa of the left ear since service.




CONCLUSIONS OF LAW

1.  Hepatitis-B was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Hepatitis-C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  Otitis externa of the right ear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

5.  With resolution of reasonable doubt, otitis externa of 
the left ear was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In the veteran's case, VCAA notice letters in March, June, 
and July 2001 informed him of the elements of a successful 
service connection claim, what evidence VA had obtained, and 
what evidence he should submit in support of his claims.  The 
RO's July 2001 letter notified the veteran that it was his 
responsibility to see that the non-federal records which he 
identified as relevant to his claims were received by VA.  
The veteran was provided contact information if he had 
questions or needed assistance.  A statement of the case 
furnished by the RO to the veteran in July 2002 set forth 
38 C.F.R. § 3.159, VA assistance in developing claims and 
advised the veteran of the reasons and bases for the denial 
of his claims.

The RO's letters to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claims with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error, 
particularly where the veteran was clearly requested to 
submit medical evidence linking current disabilities to his 
active service.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any additional 
pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
post-service VA treatment records.  In addition, VA afforded 
the veteran medical examinations of his liver, his upper 
extremities, and his ears.  The veteran and his 
representative have not identified any additional evidence 
relevant to the claims on appeal.  The Board, therefore, 
finds that the case is ready for appellate review.

II.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       



III. Factual Background and Analysis

A. Hepatitis

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of liver disease, to 
include hepatitis-B or hepatitis-C.  The service medical 
records are also negative for any known risk factors for 
hepatitis, such as blood transfusions, tattoos, and 
intravenous drug usage.

At a VA liver, gall bladder, and pancreas examination in 
November 1999, the veteran stated that he had been recently 
informed that he had hepatitis-B and hepatitis-C after a 
routine physical examination and that he had not previously 
been diagnosed with hepatitis.  It was noted that laboratory 
studies in October 1999 showed hepatitis-B surface antibody 
positive and hepatitis-C antibody positive.  The laboratory 
studies also showed elevated liver enzymes.  The veteran 
stated that he was not receiving any treatment for hepatitis.  
He had been instructed to refrain from the use of alcohol.  
He did not have any vomiting, hematemesis, or melena.  He had 
not had any episodes of colic, abdominal pain, distention, 
nausea, or vomiting.  With regard to risk factors for 
hepatitis, the veteran denied having had any blood 
transfusions, tattoos, intravenous drug use, or high risk 
sexual activity.  He stated that in service in combat in 
Vietnam he was exposed to the blood of fellow Marines who 
were wounded or killed by gunfire.  He indicated that he had 
consumed two 6-packs of beer per week for approximately 20 
years.  On examination, the veteran's abdomen was soft and 
non-tender without rebound, rigidity, or guarding.  His liver 
was not enlarged.  There were no masses or organomegaly.  The 
diagnoses were history of alcohol abuse, hepatitis-B 
positive, and hepatitis-C positive.  The examiner commented 
that the elevation of the veteran's liver enzymes was due at 
least in part to his consumption of alcohol.    

The Board notes that it is undisputed that the veteran did 
not have a recognized risk factor for hepatitis during his 
period of active service.  There is no competent medical 
evidence of record relating current hepatitis-B or hepatitis-
C to any incident or manifestation during the veteran's 
service.  For those reasons, there is no basis on which to 
allow service connection for hepatitis-B and hepatitis-C, and 
entitlement to those benefits is not established.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

B. Carpal Tunnel Syndrome

The veteran's service medical records show that, in October 
1971, he complained of left wrist pain after playing 
football.  X-rays of the left wrist were negative.  The 
impression was left wrist strain, and the veteran was 
provided with an Ace bandage for his wrist.  The service 
medical records, including a report of an examination for 
separation in November 1972, are otherwise negative for any 
complaints or findings related to the veteran's arms, wrists, 
and hands.

At a VA general medical examination in May 1999, the veteran 
complained of numbness of his hands and fingers.  He 
indicated that he did not remember any injuries.  It was 
noted that he had complained of left wrist pain in service 
but no residuals were noted on his separation examination.  
The veteran stated that after service he had worked for 22 
years in a meat plant. On examination, the veteran's 
complaint of numbness in the first two digits of the right 
hand and across all digits of the left hand did not increase 
with Phalen's maneuver.  Deep tendon reflexes were two plus, 
bilaterally, in the upper and lower extremities.  The 
examiner ordered diagnostic studies to rule out peripheral 
neuropathy.  VA X-rays of the veteran's hands and wrists in 
May 1999 were negative.  The veteran then underwent motor 
nerve conduction studies and an electromyelogram (EMG) of his 
upper extremities in June 1999.  The veteran reported to the 
examiner that he had a 15 year history of numbness of the 
first three digits of both hands.  The nerve conduction 
studies and EMG resulted in an impression of sensory only 
bilateral carpal tunnel syndrome, left greater than right.  
The VA examiner rendered a diagnosis of bilateral sensory 
carpal tunnel syndrome.

The Board notes that there is no competent medical evidence 
of record relating current bilateral carpal tunnel syndrome 
to any incident or manifestation during the veteran's service 
and that the veteran has stated that the numbness of his 
hands and fingers started 15 years before 1999, or in 1984, 
which was approximately 11 years after his separation from 
service in November 1972 .  For those reasons, there is no 
basis on which to allow service connection for bilateral 
carpal tunnel syndrome, and entitlement to that benefit is 
not established.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).
  
C.  Otitis Externa

The veteran's service medical records include a pre-induction 
report of medical history in August 1969 on which a physician 
noted that the veteran had had ear infections three years 
earlier which cleared up with treatment.  At a pre-induction 
examination in August 1969, the veteran's ears were reported 
as normal.  No infection of the ears was noted, and so the 
veteran is entitled to the presumption that his ears were 
sound at service entrance.  See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2004).  In December 1970 and May 
1971, the veteran was found to have otitis externa of the 
left ear.  In November 1971, it was noted that he had a 
recurrent left ear infection.  The service medical records 
are negative for any abnormality or disease of the right ear, 
to include otitis externa.  At the examination for separation 
in November 1972, no diagnosis related to the ears was 
reported.

At a VA ear, nose, and throat examination in December 1998, 
the veteran gave a history of recurrent bouts of external 
otitis since 1970 when he was on active duty.  On 
examination, both eardrums were normal.  There was some 
injection and irritability of both ear canals.  The pertinent 
diagnosis was recurrent bouts of bilateral external otitis 
since 1970.

Because there is no medical evidence that the veteran had 
otitis externa of the right ear during his period of active 
service or that otitis externa of the right ear found many 
years after service is related to any incident or 
manifestation of his service, there is no basis on which to 
allow service connection for such disability, and so 
entitlement to service connection for otitis externa of the 
right ear is not established.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

In a November 2004 statement, the veteran's representative 
asserted that the veteran had ear infections in service and 
that he has had ear infections on a continuing basis since 
separation from service.  The veteran reported to the VA 
examiner in December 1998 that he had had recurrent bouts of 
external otitis since 1970 when he was on active duty.  As 
noted above, otitis externa of the left ear (but not of the 
right ear) was demonstrated in service.  There is thus some 
evidence that the veteran has had otitis externa of the left 
ear on a recurring basis since service.  On the other hand, 
the record does not contain medical records documenting 
continuous otitis externa of the left ear since service.  The 
Board finds that there is an approximate balance of positive 
and negative evidence on the issue of whether there has been 
continuity of symptomatology of otitis externa of the left 
ear since the veteran's separation from service.  Resolving 
the doubt on the issue in the veteran's favor, entitlement to 
service connection for otitis externa of the left ear is 
established.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

IV. Benefit of Doubt

As the preponderance of the evidence is against the veteran's 
claims for service connection for hepatitis-B, hepatitis-C, 
bilateral carpal tunnel syndrome, and otitis externa of the 
right ear, the benefit of the doubt doctrine does not apply 
on those issues.  38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Service connection for hepatitis-B is denied.

Service connection for hepatitis-C is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for otitis externa of the right ear is 
denied.

Service connection for otitis externa of the left ear is 
granted.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



